


EXHIBIT 10.2(c)


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2011


PEOPLES BANCORP INC.
ANNUAL INCENTIVE PROGRAM
Effective Beginning January 1, 2012


Objectives
1.  
Reward employees of Peoples Bancorp Inc. (“Peoples”) and subsidiaries of Peoples
for enhancing shareholder value.
2.  
Contribute toward a compensation program that serves to retain, recruit and
develop talented financial services personnel and management.
3.  
Discourage unnecessary and excessive risk-taking.

 
Participation
1.  
The Compensation Committee approves the participation of executive officers and
other senior officers of Peoples and its subsidiaries in the annual incentive
program. Executive officers identify other officers and employees who serve
Peoples in a support role for inclusion in the annual incentive program.
2.  
Participants must be employed as of the payout date in respect of a measurement
period to receive payment for such measurement period.
3.  
Participants must be employed before July 1 of Peoples' fiscal year to be
eligible for payment for the related measurement period. Exceptions to this
requirement may be made at the discretion of the Compensation Committee.
4.  
The Compensation Committee retains the right to exercise discretion in the
awarding of actual level of payments under the annual incentive program.



Program Design, Performance Measures, and Payouts
1.  
The annual incentive program is designed to recognize and reward performance
against established financial and non-financial targets.
 
a.  
Corporate goals and individual goals are established on an annual basis.
 
 
i.  
Corporate goals are established for the measurement period by the Board of
Directors of Peoples Bancorp Inc. at its discretion.
 
 
ii.  
It is contemplated the corporate goals will be comprised of a variety of
metrics, including ones related to Peoples' consolidated financial performance,
capital adequacy and credit quality.
 
 
iii.  
Individual goals for the executive officers of Peoples will be approved by the
Compensation Committee on an annual basis. Goals for other participants are
established under the oversight of the Compensation Committee.
 
b.
An absolute minimum level of corporate performance in respect of one or more of
the financial goals will be established on an annual basis by the Board of
Directors of Peoples.  This is the minimum level of corporate performance that
must be achieved before any incentive payout, which may otherwise be earned in
respect of the level of achievement for any other corporate or individual
goal(s) can be made.  If Peoples fails to achieve the designated absolute
minimum level of corporate performance, participants will generally not be
eligible for any incentive payout.  However, the Compensation Committee retains
the right to make incentive payouts in its discretion based on achievement of
the established corporate and/or individual goals earned for a measurement
period, even if the absolute minimum level of corporate performance is not
attained.
2.  
Three levels of achievement are established for each goal: threshold, target and
maximum.
3.  
All potential payouts under the annual incentive program will represent a
percentage of each participant's base annual salary (or its equivalent based
upon the participant's role within a subsidiary of Peoples) earned in the
measurement period, which percentage may vary by the participant as determined
by the Compensation Committee.
4.  
All awards earned for a measurement period under the annual incentive program
will be paid in cash by March 15 of the year following the measurement period,
which is Peoples' fiscal year.











